--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE OCTOBER 20, 2012.

WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL OCTOBER 20, 2012.

COUNTERPATH CORPORATION
(A Nevada Corporation)

WARRANT CERTIFICATE

CERTIFICATE NO. 06/19/2012-   NUMBER OF WARRANTS: <> RIGHT TO PURCHASE <> COMMON
SHARES

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID
AT THE TIME OF EXPIRY (AS DEFINED BELOW).

COMMON SHARE PURCHASE WARRANTS
TO PURCHASE COMMON SHARES OF COUNTERPATH CORPORATION

This is to certify that, for value received, <> (the “Holder”) is the registered
holder of <>Common Share Purchase Warrants (the “Warrants”). Each Warrant will
entitle the Holder, upon and subject to the terms and conditions attached to
this certificate or any replacement certificate (in either case the “Warrant
Certificate”) as Appendix “A” (the “Terms and Conditions”), to acquire from
CounterPath Corporation (the “Company”) one fully paid and non-assessable common
share of the Company (a “Warrant Share”), at any time before 5:00 pm (Vancouver
time) on June 19, 2014 (the “Time of Expiry”), by surrendering to the Company,
at Suite 300, One Bentall Centre, 505 Burrard Street, Vancouver, British
Columbia, V7X 1M3, this Warrant Certificate with a subscription in the form
attached hereto as Appendix “A” (a “Subscription Form”), duly completed and
executed, and cash, bank draft, certified cheque, money order or wire transfer
or other immediately available funds in lawful money of the United States,
payable to the order of the Company in Vancouver, British Columbia, in an amount
equal to the purchase price per Warrant Share multiplied by the number of
Warrant Shares being purchased. Subject to adjustment thereof in the events and
in the manner set forth in the Terms and Conditions, the purchase price per
Warrant Share on the exercise of each Warrant evidenced hereby shall be US$3.25
per Warrant Share.

--------------------------------------------------------------------------------

- 2 -

These Warrants are issued subject to the Terms and Conditions and the Holder may
exercise the right to purchase Warrant Shares only in accordance with the Terms
and Conditions.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder or any other person to subscribe for or purchase any Warrant
Shares at any time subsequent to the Time of Expiry, and from and after such
time, this Warrant Certificate and all rights hereunder will be void and of no
value.

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed.

DATED at the City of Vancouver, in the Province of British Columbia, the 19th
day of June, 2012.

COUNTERPATH CORPORATION

Per:     David Karp  


--------------------------------------------------------------------------------

- 3 -

PLEASE NOTE THAT ALL SHARE CERTIFICATES ISSUED UPON EXERCISE HEREOF MUST BE
LEGENDED AS FOLLOWS DURING THE CURRENCY OF APPLICABLE HOLD PERIODS:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE OCTOBER 20, 2012.

WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL OCTOBER 20, 2012.

--------------------------------------------------------------------------------

APPENDIX “A”

TERMS AND CONDITIONS dated June 19, 2012 (the “Terms and Conditions”), attached
to the Common Share Purchase Warrants issued by CounterPath Corporation.

1.

Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

“Affiliate” or “affiliate” means, unless otherwise specified, an affiliate
within the meaning of Section 1.2 of National Instrument 45-106 – Prospectus and
Registration Exemptions;

        (b)

“Business Day” means any day of the year, other than a Saturday, a Sunday or any
day on which banks are required or authorized to close in Vancouver, British
Columbia;

        (c)

“Company” means CounterPath Corporation or a successor corporation as a result
of a consolidation, amalgamation or merger with or into any other corporation or
corporations, or as a result of the conveyance or transfer of all or
substantially all of the properties and estates of the Company as an entirety to
any other corporation and thereafter “Company” will mean such successor
corporation;

        (d)

“Exercise Date” has the meaning given to such term in Section 5(a);

        (e)

“Exercise Price” means US$3.25 per Warrant Share, subject to adjustment as
provided in the Terms and Conditions;

        (f)

“Expiry Date” means June 19, 2014;

        (g)

“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time;

        (h)

“Holder” or “Holders” has the meaning ascribed to it on page 1 of the Warrant
Certificate;

        (i)

“Issuance Date” means the date hereof;

        (j)

“Lien” means (i) any mortgage, charge, pledge, hypothecation, security interest,
assignment by way of security, encumbrance, lien (statutory or otherwise), hire
purchase agreement, conditional sale agreement, deposit arrangement, title
retention agreement or arrangement; (ii) any trust arrangement; (iii) any
arrangement which creates a right of set-off out of the ordinary course of
business; (iv) any option, warrant, right or privilege capable of becoming a
transfer; or (v) any agreement to grant any such rights or interests;

        (k)

“person” means a natural person, corporation, limited liability corporation,
unlimited liability corporation, joint stock corporation, partnership, limited
partnership, limited liability partnership, trust, trustee, any unincorporated
organization, joint venture or any other entity and words importing persons have
a similar meaning;

        (l)

“Section” followed by a number refers to the specified Section of these Terms
and Conditions;

        (m)

“Shares” means the common shares in the capital of the Company;

        (n)

“Subscription Form” means the form attached to these Terms and Conditions as
Appendix “B”;

        (o)

“Time of Expiry” means 5:00 pm (Vancouver Time) on the Expiry Date;


--------------------------------------------------------------------------------

- 2 -

  (p)

“Transfer Agent” means Valiant Trust Company, Suite 600 – 750 Cambie Street, in
the City of Vancouver, Province of British Columbia, V6B 0A2;

        (q)

“Warrants” means the Common Share Purchase Warrants of the Company issued and
presently authorized and for the time being outstanding;

        (r)

“Warrant Certificate” means the warrant certificate representing the Warrants
and issued to the Holder; and

        (s)

“Warrant Shares” means the Shares issuable upon exercise of the Warrants.


2.

Interpretation

The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation thereof. Words importing the singular number
include the plural and vice versa and words importing the masculine gender
include the feminine and neuter genders.

3.

Adjustment of Exercise Price and Number of Warrant Shares

The Exercise Price and the number of Warrant Shares deliverable upon the
exercise of the Warrants shall be subject to adjustment in the event and in the
manner following:

  (a)

Adjustments for Subdivision and/or Consolidation of Outstanding Shares. If the
Company at any time after the Issuance Date subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its
outstanding Shares into a greater number of Shares, any Exercise Price in effect
immediately prior to such subdivision will be proportionately reduced and the
number of Warrant Shares obtainable upon exercise of this Warrant Certificate
will be proportionately increased. If the Company at any time after the Issuance
Date consolidates (by combination, reverse stock split or otherwise) one or more
classes of its outstanding Shares into a smaller number of Shares, any Exercise
Price in effect immediately prior to such consolidation will be proportionately
increased and the number of Warrant Shares issuable upon exercise of this
Warrant Certificate will be proportionately decreased. Any adjustment under this
Section 3(a) shall become effective at the close of business on the date the
subdivision or consolidation becomes effective.

          (b)

Adjustment for Merger or Reorganization, etc. If at any time after the Issuance
Date there occurs:

          (i)

a reclassification or redesignation of the Shares, any change of the Shares into
other shares or securities or any other capital reorganization involving the
Shares other than transactions covered by Subsections 3(a);

          (ii)

a consolidation, amalgamation or merger of the Company with or into any other
body corporate, or plan of arrangement involving the Company, which results in a
reclassification or redesignation of the Shares or a change or exchange of the
Shares into other shares or securities; or

          (iii)

the transfer of the undertaking or assets of the Company as an entirety or
substantially as an entirety to another corporation or entity;

         

(any of such events being herein called a “Capital Reorganization”), after the
effective date of the Capital Reorganization:

          (iv)

the Holder will be entitled to receive upon exercise of the Warrants, in lieu of
the number of Warrant Shares to which the Holder was theretofore entitled upon
the exercise of the Warrants, the kind and aggregate number of shares and other
securities or property resulting from the Capital Reorganization which the
Holder would have been entitled to receive as a result of the Capital
Reorganization if, on the effective date thereof, the Holder had been the
registered holder of the number of Shares to which the Holder was theretofore
entitled to purchase or receive upon the exercise of the Warrants; and


--------------------------------------------------------------------------------

- 3 -

  (v)

the Exercise Price shall, on the effective date of the Capital Reorganization,
be adjusted by multiplying the Exercise Price in effect immediately prior to
such Capital Reorganization by the number of Warrant Shares purchasable pursuant
to this Warrant Certificate immediately prior to the Capital Reorganization, and
dividing the product thereof by the number of successor securities determined in
Subsection 3(b)(iv) above.


 

If necessary, as a result of any Capital Reorganization, appropriate adjustments
will be made in the application of the provisions of this Warrant Certificate
with respect to the rights and interest thereafter of the Holder to the end that
the provisions of this Warrant Certificate will thereafter correspondingly be
made applicable as nearly as may reasonably be possible in relation to any
shares or other securities or property thereafter deliverable upon the exercise
of the Warrants.

        (c)

Notices Of Record Date. Upon (i) the establishment by the Company of a record
date of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend or other
distribution, or (ii) any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company, any
merger or consolidation of the Company with or into any other Company, or any
transfer of all or substantially all the assets of the Company to any other
person or any voluntary or involuntary dissolution, liquidation or winding up of
the Company, the Company shall courier to the Holder at least ten (10) days
prior to the record date specified therein a notice specifying (A) the date on
which any such record date is to be taken for the purpose of such dividend or
distribution and a description of such dividend or distribution, (B) the date on
which any such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up is expected to become effective,
and (C) the date, if any, that is to be fixed as to when the holders of record
of Shares (or other securities), shall be entitled to exchange their Shares (or
other securities), for securities or other property deliverable upon such
reorganization, reclassification transfer, consolidation, merger, dissolution,
liquidation or winding up.

        (d)

Certificate Of Adjustment. In each case of an adjustment or readjustment of the
Exercise Price or the number of Warrant Shares or other securities issuable upon
conversion of this Warrant Certificate, the Company, at its own expense, shall
cause its Secretary or Treasurer to compute such adjustment or readjustment in
accordance with the provisions hereof and prepare a certificate showing such
adjustment or readjustment, and shall send such certificate by courier to the
Holder at the Holder’s address set forth in Section 13. The certificate shall
set forth such adjustment or readjustment, showing in detail the facts upon
which such adjustment or readjustment is based. No adjustment in the Exercise
Price shall be required to be made unless it would result in an increase or
decrease of at least one cent, but any adjustments not made because of this
sentence shall be carried forward and taken into account in any subsequent
adjustment otherwise required hereunder.


4.

Method of Exercise of Warrants

The right to purchase Shares conferred by this Warrant may be exercised at any
time, and from time to time, before the Time of Expiry, in whole or in part, by
the Holder of this Warrant by surrendering it to the Company, with a duly
completed and executed Subscription Form together with cash, a bank draft,
certified cheque, money order, wire transfer or other immediately payable funds,
payable to or to the order of the Company at par in Vancouver, British Columbia,
for the aggregate Exercise Price applicable at the time of surrender in respect
of the Warrant Shares subscribed for in lawful money of the United States.

--------------------------------------------------------------------------------

- 4 -

5.

Effect of Exercise of Warrants

      (a)

On the date the Company receives a duly executed Subscription Form and the
aggregate Exercise Price for the number of Warrant Shares specified in the
Subscription Form (the “Exercise Date”), the Warrant Shares so subscribed for
will be deemed to have been issued and such persons will be deemed to have
become the Holder (or Holders) of record of such Warrant Shares on such date.

      (b)

As promptly as practicable after the Exercise Date and, in any event, within ten
(10) business days of the Exercise Date, the Company shall forthwith cause to be
delivered to the person or persons in whose name or names the Warrant Shares so
subscribed for are to be issued as specified in such Subscription Form or
couriered to him or them at his or their respective addresses specified in such
Subscription Form, a certificate or certificates for the appropriate number of
fully paid and non- assessable Warrant Shares not exceeding those which the
Holder is entitled to purchase pursuant to the Warrant surrendered.

      6.

Subscription for Less than Entitlement

The Holder of any Warrant may subscribe for and purchase a number of Warrant
Shares less than the number which the Holder is entitled to purchase pursuant to
the surrendered Warrant Certificate. In the event of any purchase of a number of
Warrant Shares less than the number which can be purchased pursuant to the
Warrant Certificate, the Holder, upon exercise thereof, shall be entitled to
receive a new Warrant Certificate in respect of the balance of the Warrant
Shares which the Holder was entitled to purchase pursuant to the surrendered
Warrant Certificate and which were not then purchased.

7.

Warrants for Fractions of Shares

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a Share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such Shares.

8.

Expiration of Warrants

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder shall wholly cease and terminate and such Warrants shall be
void and of no further force and effect.

9.

Replacement of Lost Warrants

      (a)

In case a Warrant Certificate shall become mutilated, lost, destroyed or stolen,
the Company shall issue and deliver a new Warrant Certificate of like date and
tenure as the one mutilated, lost, destroyed or stolen, in exchange for and in
place of and upon cancellation of such mutilated Warrant Certificate, or in lieu
of, and in substitution for such lost, destroyed or stolen Warrant Certificate
and the substituted Warrant Certificate shall be entitled to all benefits
hereunder and rank equally in accordance with its terms with all other Warrants
issued or to be issued by the Company.

      (b)

The applicant for the issue of a new warrant certificate pursuant hereto shall
bear the cost of the issue thereof and in case of loss, destruction or theft
shall furnish to the Company evidence of ownership and of loss, destruction or
theft of the Warrant Certificate so lost, destroyed or stolen as will be
satisfactory to the Transfer Agent in accordance with its usual policies and
procedures and such applicant may also be required to furnish indemnity in the
amount and form satisfactory to the Transfer Agent in accordance with its usual
policies and procedures, and shall pay the reasonable charges of the Company in
connection therewith.


--------------------------------------------------------------------------------

- 5 -

10.

Warrant Holder Not a Shareholder

The holding of a Warrant Certificate shall not constitute the Holder thereof a
shareholder of the Company, nor entitle him to any right or interest in respect
thereof except as expressly provided in the Warrant Certificate.

11.

Exchange of Warrants

      (a)

Warrants in any authorized denomination may, upon compliance with the reasonable
requirements of the Company, be exchanged for Warrants in any other authorized
denomination of the same series and date of expiry entitling the Holder thereof
to purchase any equal aggregate number of Warrant Shares at the same exercise
price and on the same terms as the Warrants so exchanged.

      (b)

Warrants may be exchanged at the office of the Company. Any Warrants tendered
for exchange shall be surrendered to the Company and cancelled.

      12.

Ownership and Transfer of Warrants

      (a)

The Holder may not transfer the Warrants, except to one or more Affiliates of
the Holder (an “Approved Transferee”).

      (b)

Subject to applicable law, the Holder may transfer the Warrants to an Approved
Transferee by delivering to the Company, at any time prior to the Time of
Expiry, at its principal office, this Warrant Certificate with the transfer form
duly completed and executed by the Holder or its legal representative or
attorney, duly appointed by an instrument in writing in form and manner
satisfactory to the Company. Notwithstanding the foregoing, the Company may
refuse to permit the transfer of any Warrants if such transfer would constitute
a violation of the securities laws of any jurisdiction. Subject to the
foregoing, the Company shall issue a new Warrant Certificate, representing the
transferred Warrants, registered in the name of Approved Transferee or as the
Approved Transferee may direct and, if not all Warrants represented by a
surrendered Warrant Certificate are transferred, a new Warrant Certificate,
representing the Warrants not so transferred, and registered in the name of the
Holder.

      13.

Notice to the Company and the Holder

      (a)

Any notice, direction or other communication (each a “Notice”) given regarding
the matters contemplated by the Terms and Conditions must be in writing, sent by
personal delivery, courier or facsimile (but not by electronic mail) and
addressed:

To the Holder at the address set forth on page 1 of the Warrant Certificate

To the Company at:

  CounterPath Corporation   Suite 300, One Bentall Centre   505 Burrard Street  
Vancouver, BC, V7X 1M3   Attention: David Karp   Facsimile No.: 1.604.320.3399  
Email: dkarp@counterpath.com


--------------------------------------------------------------------------------

- 6 -

With a copy to:

  Clark Wilson LLP   Barristers and Solicitors   800 – 885 West Georgia Street  
Vancouver, BC V6C 3H1   Attention: Virgil Hlus   Facsimile No: 1.604.687.6314  
Email: vzh@cwilson.com


  (b)

A Notice is deemed to be delivered and received (i) if sent by personal
delivery, on the date of delivery if it is a Business Day and the delivery was
made prior to 4:00 p.m. (local time in place of receipt) and otherwise on the
next Business Day; (ii) if sent by same-day service courier, on the date of
delivery if sent on a Business Day and delivery was made prior to 4:00 p.m.
(local time in place of receipt) and otherwise on the next Business Day; (iii)
if sent by overnight courier, on the next Business Day; or (iv) if sent by
facsimile or electronic mail, on the Business Day following the date of
confirmation of transmission by the originating facsimile or electronic mail
message. A Party may change its address for service from time to time by
providing a Notice in accordance with the foregoing. Any subsequent Notice must
be sent to the Party at its changed address. Any element of a Party’s address
that is not specifically changed in a Notice will be assumed not to be changed.


14.

Covenants of the Company

The Company represents and warrants that it is authorized to create and issue
the Warrants and covenants and agrees that it will cause the Warrant Shares from
time to time subscribed for and purchased in the manner provided in this Warrant
Certificate, and the certificate representing such Warrant Shares, to be issued
in accordance with the terms of this Warrant Certificate and that at all times
prior to the Time of Expiry, it will reserve and there will remain unissued a
sufficient number of Warrant Shares to satisfy the right of purchase provided
for in this Warrant Certificate. All Warrant Shares which are issued upon the
exercise of the right of purchase provided in this Warrant Certificate, upon
payment therefor of the amount at which such Warrant Shares may be purchased
pursuant to the provisions of this Warrant Certificate, shall be issued and be
deemed to be issued as fully paid and non-assessable shares, free and clear of
any and all Liens, charges or taxes.

15.

Applicable Law

This Warrant Certificate and the Warrants shall be construed in accordance with
the laws of the Province of British Columbia and the laws of Canada applicable
thereto and shall be treated in all respects as British Columbia contracts. The
Holder irrevocably attorns to the jurisdiction of the courts of the Province of
British Columbia.

16.

Time of the Essence

Time shall be of the essence of this Warrant Certificate.

17.

Severability

If any provision of this Warrant Certificate is determined to be illegal,
invalid or unenforceable, by an arbitrator or any court of competent
jurisdiction from which no appeal exists or is taken, that provision will be
severed from this Warrant Certificate and the remaining provisions will remain
in full force and effect.

18.

Currency

Unless otherwise provided, all dollar amounts referred to in this Warrant
Certificate and these Terms and Conditions are in lawful money of the United
States of America.

--------------------------------------------------------------------------------

- 7 -

19.

Successors

This Warrant Certificate will enure to the benefit of and will be binding upon
the Company and its heirs, administrators, executors, legal personal
representatives and successors.

--------------------------------------------------------------------------------

APPENDIX “A”

SUBSCRIPTION FORM

(ONE COMMON SHARE PURCHASE WARRANT IS
REQUIRED TO SUBSCRIBE FOR EACH COMMON SHARE)

TO: CounterPath Corporation   Suite 300, One Bentall Centre 505 Burrard Street  
  Vancouver, BC V7X 1M3

The undersigned, bearer of the attached Common Share Purchase Warrants, hereby
subscribes for _____________ of the common shares of CounterPath Corporation
(the “Company”) referred to in the Warrant Certificate according to the
conditions thereof and herewith makes payment of the purchase price in full for
the said number of shares at the price of US$3.25 per share (or the adjusted
price of $_________ per share). Cash, a bank draft, a certified cheque, a money
order, a wire transfer or other immediately available funds is enclosed
herewith, or have been otherwise delivered to you, for such amount. The
undersigned represents that, at the time of exercise of the Warrants, all of the
representations and warranties contained in the Subscription Agreement between
the Company and the undersigned Holder pursuant to which these Warrants were
issued are true and accurate.

The undersigned hereby directs that the shares hereby subscribed for be issued
and delivered as follows:

Name(s) in Full   Address(es)     Number of Shares                              
                           

(Please print full names in which share certificates are to be issued.)

DATED this ______day of ___________________, 20_____.

  X   Signature of individual (if Subscriber is an individual)       X  
Authorized signatory (if Subscriber is not an individual)           Name of
Subscriber (please print)

      Name of authorized signatory (please print)

TERMS AND CONDITIONS

The Warrants are issued subject to the Terms and Conditions for the time being
governing the holding of Warrants in the Company.

--------------------------------------------------------------------------------

- 2 -

LEGENDS

The certificates representing the shares acquired on the exercise of the
Warrants will bear the following legend:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE OCTOBER 20, 2012.

WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL OCTOBER 20, 2012.

--------------------------------------------------------------------------------